DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-11 and 13) in the reply filed on 8/26/202/ is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the terms “non-light shielding region” and “at least a part of the non-light shielding region overlapping the light-shielding region is a region having a thickness that allows visible light to pass through without the light-shielding region.”
This limitation is found vague and indefinite as it is unclear as to which extend light is passing through the non-light shielding region. The Examiner notes that, according to [0009] of the present application, “at least part of the non-light shielding region overlapping the light-shielding region is a region having a thickness that would allow visible light to pass through if the light-shielding region were absent” “a state in which the transmittance of visible light (without the light shielding region) is equal or greater than 20%” or “a state in which the transmittance is equal or greater than 10%”. It is noted 0009] could therefore be used as a basis to clarify the scope of claims 
 The dependent claims 2-11 are rejected for the same reason as discussed above. Similar rejection applies for claim 13. 
Claim 1 also recites “light-shielding region” and such is considered vague and indefinite since it leaves the reader doubt as to the meaning of the term to which it refers, thereby rendering the definition of the subject-matter of said claim unclear. The claim do not specify to which extend light is not passing through the non-light shielding region.
According to the description, paragraph [0008], the term “light-shielding region” is to be interpreted in its broadest sense as “a region having a transmittance of visible light less than 20%.”
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Donaldson (US 2016/0176113 A1).
For claim 1, Donaldson teaches a build apparatus suitable for building a three-dimensional object ([0022]), comprising:
 a head suitable for a light-reflective material (Figs. 1 item 108a-108c) ejecting a light-reflective material having a property of reflecting visible light ([0022],[0036]-[0037]; Figs 1-3); a head for light-absorbent material, configured to eject a light-absorbent material having a property of absorbing visible light (see [0022],[0034]-[0035]. Figs. 1-3), wherein the building apparatus is suitable for building the object such that the object has a light-shielding region formed of the light-absorbent material ejected from the head for light-absorbent material to block visible light ([0022],[0034]-[0035]; Fig 3); a non-light shielding region different from the light-shielding region, at least part of the non-light shielding region (324) being formed of the light-reflective material ejected from the head for light-reflective material ([0022],[0034]-[0035], Fig. 3), 
the light-shielding region is formed at a position overlapping at least part of the non-light shielding region (see Fig. 3), and 
at least part of the non-light shielding region overlapping the light-shielding region is a region having a thickness that would allow visible light to pass though if the light-shielding region were absent (this depends on the layer thickness, which can be adjusted by apparatus of Donaldson).
Claims 2-11, Donaldson teaches all the limitations to the claim invention including all the structural elements. Claim includes intended use of the apparatus such as “wherein the light-shielding region blocks visible light incident on the non-light shielding region from a side opposite to a position of an observer who views the 3D object…” It is noted that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0030796 – pertains to three dimensional printing including print-heads (plural) for forming layer by layer build materials for forming 3D object ([0020]).
US 2020/0016822 A1 teaches method and system for solid freeform fabrication including plurality of arrays of print-heads (Fig 3).
US 2017/0100898 A1-Cofler et al teach system and method for printing three-dimensional object includes plurality of printing nozzle/head ([0020]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743